DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub 2021/0192092) in view of Furihata et al (US Pub 2019/0187546).

With respect to claim 1, Huang discloses a display device comprising (see fig. 1;  display apparatus 10): a display panel, comprising a gate driving circuit and a source driving circuit (see fig. 1; display panel 100; par 0038; discloses a display panel 100 includes a displaying region 118 and a fan out region 116, a plurality of source driving chips 112 and a plurality of gate driving chips 114 are disposed on the fan out region of different side of the display panel 100 respectively); a horizontal direction circuit board (XB board) (see fig. 1; printed circuit board 110), comprising a see par 0038; discloses a printed circuit board (PCB) 110 having a timing controller (not shown in the figure) and a connector 125 connected to the system circuit board 120; a plurality of signals such as the Red/Green/Blue compressing signals and the control signal provided by the system circuit board 120 are transmitted to the timing controller through the connector 115, and further processed by the timing controller then transmitted to the display panel 100 through the plurality of source driving chips 112 and the plurality of gate driving chips 114 respectively), and the first connector comprises voltage supplying pins, point-to-point (P2P) interface pins and serial peripheral interface (SPI) pins (see par 0039; discloses a display apparatus 20 comprises a control module 125 configured to provide a power supply signal V1 and a plurality of control signals (A, B, C, and D) to determine the operation of the control module 125 in a first operation mode or a second operation mode according to a matching signal provided by the system circuit board transmitted to the printed circuit board); and a system board, comprising a system-on-chip and a second connector electrically connected with the system-on-chip, wherein the second connector is electrically connected with the first connector through a connecting member (see fig. 1; system circuit board 120; control module 125; see par 0038; discloses a display apparatus 10 comprises a system circuit board 120 having a control module 125, a printed circuit board (PCB) 110 having a timing controller (not shown in the figure) and a connector 115 connected to the system circuit board 120); 
Huang doesn’t expressly disclose wherein the system-on-chip is configured for acquiring a type identification signal transmitted by the connecting member and identifying a P2P interface type according to the type identification signal, and further transmitting corresponding P2P data to the connecting member according to the P2P interface type;
In the same field of endeavor, Furihata discloses a display device and controlling method (see par 0002); Furihata discloses wherein the system-on-chip is configured for acquiring a type identification signal transmitted by the connecting member and identifying a P2P interface type according to the type identification signal, (see par 0082; discloses As shown in FIG. 9A, in the step S101, the control section 40 obtains the connection information and the type information announced by the notification section 24 of each of the interface boards 10. Then, the control section 40 recognizes presence or absence of the connection of the interface board 10 to each of the connection terminals 6, and at the same time, determines the type of the interface board 10 connected) and further transmitting corresponding P2P data to the connecting member according to the P2P interface type (see par 0095; discloses In the case in which the interface board 10 has normally started up, and thus the transition of the process to the step S114 has been made, the control section 40 determines whether or not to be able to normally communicate with the interface board 10. Specifically, the control section 40 transmits a predetermined control signal to the interface board 10, and then determines whether or not communication success information representing the fact that the control signal has normally been received has been transmitted from the interface board 10 as a response to the predetermined control signal);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Huang to establish communication between the system board and printed circuit board according the method disclosed by Furihata in order to effectively establish communication between two components and further prevent limit power supply in cases where failure is detected.
	
	With respect to claim 2, Huang as modified by Furihata further discloses wherein the P2P interface type is one selected from a group consisting of an Integrated-Stream Protocol (iSP) interface, an Unified Standard Interface for TV (USI-T), a China BOE Point-to-Point Interface (CHPI), a China Star Point-to-Point Interface (CSPI), a Clock Embedded Point-to-Point Interface (CMPI) and a Clock Embedded Differential Signal (CEDS) interface (see par 0060; discloses The interface board 10 of the present embodiment converts the image information supplied from the image supply device into the image information compliant with the TMDS (transition minimized differential signaling) transmission protocol, and then outputs the result to the image information input section 46 from the connection terminal 17. It should be noted that since the DVI standard and the HDMI standard are the standards adopting the TMDS transmission protocol as the transmission protocol, it is not substantively necessary to perform the conversion of the image information input to the DVI terminal 15 and the HDMI terminal 16 in the interface board 10 illustrated in FIG. 3 and FIG. 4,; see par 0068; see https://en.wikipedia.org/wiki/Unified_Display_Interface describes; Unified Display Interface (UDI) was a digital video interface specification based on Digital Visual Interface (DVI). It was intended to be a lower cost implementation while providing compatibility with existing High-Definition Multimedia Interface (HDMI) and DVI displays).

	With respect to claim 3, Huang as modified by Furihata further discloses wherein the first connector further comprises Inter-Integrated Circuit interface pins and/or reference timing signal pins (see par 0047; discloses On an end part on the front side (the side to which the front panel 12 is fixed) of the circuit board 13, there are mounted connection terminals (hereinafter also referred to as "input terminals") to be connected to the external device to input the image information. In the example shown in FIG. 3 and FIG. 4, a DVI (digital visual interface) terminal 15, and two HDMI (registered trademark) (high definition multimedia interface) terminals 16 are mounted as input terminals on the circuit board 13 of the interface board 10, and these input terminals are exposed forward through opening parts provided to the front panel 12).

	Claim 4-8 are rejected for being dependent on rejected claim 3.

With respect to claim 16, Huang discloses an interface type selection method of a display device, wherein the display device comprises: a display panel, comprising a see fig. 1; display panel 100; par 0038; discloses a display panel 100 includes a displaying region 118 and a fan out region 116, a plurality of source driving chips 112 and a plurality of gate driving chips 114 are disposed on the fan out region of different side of the display panel 100 respectively); a horizontal direction circuit board (XB board) (see fig. 1; printed circuit board 110), comprising a driving circuit board assembly, wherein the driving circuit board assembly comprises a display control circuit and a first connector, the display control circuit is electrically connected with the gate driving circuit, the source driving circuit and the first connector (see par 0038; discloses a printed circuit board (PCB) 110 having a timing controller (not shown in the figure) and a connector 125 connected to the system circuit board 120; a plurality of signals such as the Red/Green/Blue compressing signals and the control signal provided by the system circuit board 120 are transmitted to the timing controller through the connector 115, and further processed by the timing controller then transmitted to the display panel 100 through the plurality of source driving chips 112 and the plurality of gate driving chips 114 respectively), and the first connector comprises voltage supplying pins, point-to-point (P2P) interface pins and serial peripheral interface (SPI) pins (see par 0039; discloses a display apparatus 20 comprises a control module 125 configured to provide a power supply signal V1 and a plurality of control signals (A, B, C, and D) to determine the operation of the control module 125 in a first operation mode or a second operation mode according to a matching signal provided by the system circuit board transmitted to the printed circuit board); and a system board, comprising a system-on-chip and a second (see fig. 1; system circuit board 120; control module 125; see par 0038; discloses a display apparatus 10 comprises a system circuit board 120 having a control module 125, a printed circuit board (PCB) 110 having a timing controller (not shown in the figure) and a connector 115 connected to the system circuit board 120); 
Huang doesn’t expressly disclose wherein the system-on-chip is configured for acquiring a type identification signal transmitted by the connecting member and identifying a P2P interface type according to the type identification signal, and further transmitting corresponding P2P data to the connecting member according to the P2P interface type;
In the same field of endeavor, Furihata discloses a display device and controlling method (see par 0002); Furihata discloses wherein the system-on-chip is configured for acquiring a type identification signal transmitted by the connecting member and identifying a P2P interface type according to the type identification signal, (see par 0082; discloses As shown in FIG. 9A, in the step S101, the control section 40 obtains the connection information and the type information announced by the notification section 24 of each of the interface boards 10. Then, the control section 40 recognizes presence or absence of the connection of the interface board 10 to each of the connection terminals 6, and at the same time, determines the type of the interface board 10 connected) and further transmitting corresponding P2P data to the connecting member according to the P2P interface type (see par 0095; discloses In the case in which the interface board 10 has normally started up, and thus the transition of the process to the step S114 has been made, the control section 40 determines whether or not to be able to normally communicate with the interface board 10. Specifically, the control section 40 transmits a predetermined control signal to the interface board 10, and then determines whether or not communication success information representing the fact that the control signal has normally been received has been transmitted from the interface board 10 as a response to the predetermined control signal); wherein the P2P interface type comprises one or more of an Integrated-Stream Protocol (iSP) interface, an Unified Standard Interface for TV (USI-T), a China BOE Point-to-Point Interface (CHPI), a China Star Point-to-Point Interface (CSPI), a Clock Embedded Point-to-Point Interface (CMPI) and a Clock Embedded Differential Signal (CEDS) interface (see par 0060; discloses The interface board 10 of the present embodiment converts the image information supplied from the image supply device into the image information compliant with the TMDS (transition minimized differential signaling) transmission protocol, and then outputs the result to the image information input section 46 from the connection terminal 17. It should be noted that since the DVI standard and the HDMI standard are the standards adopting the TMDS transmission protocol as the transmission protocol, it is not substantively necessary to perform the conversion of the image information input to the DVI terminal 15 and the HDMI terminal 16 in the interface board 10 illustrated in FIG. 3 and FIG. 4,; see par 0068; see https://en.wikipedia.org/wiki/Unified_Display_Interface describes; Unified Display Interface (UDI) was a digital video interface specification based on Digital Visual Interface (DVI). It was intended to be a lower cost implementation while providing compatibility with existing High-Definition Multimedia Interface (HDMI) and DVI displays)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Huang to establish communication between the system board and printed circuit board according the method disclosed by Furihata in order to effectively establish communication between two components and further prevent limit power supply in cases where failure is detected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10, 13-15 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Furihata et al (US Pub 2019/0187546).

	With respect to claim 9, Furihata discloses an interface type selection method of a display device (see abstract), comprising: acquiring a type identification signal and identifying a P2P interface type according to the type identification signal (see par 0082; discloses As shown in FIG. 9A, in the step S101, the control section 40 obtains the connection information and the type information announced by the notification section 24 of each of the interface boards 10. Then, the control section 40 recognizes presence or absence of the connection of the interface board 10 to each of the connection terminals 6, and at the same time, determines the type of the interface board 10 connected); and transmitting a corresponding P2P data according to the P2P interface type (see par 0095; discloses In the case in which the interface board 10 has normally started up, and thus the transition of the process to the step S114 has been made, the control section 40 determines whether or not to be able to normally communicate with the interface board 10. Specifically, the control section 40 transmits a predetermined control signal to the interface board 10, and then determines whether or not communication success information representing the fact that the control signal has normally been received has been transmitted from the interface board 10 as a response to the predetermined control signal); wherein the P2P interface type comprises one or more of an Integrated-Stream Protocol (iSP) interface, an Unified Standard Interface for TV (USI-T), a China BOE Point-to-Point Interface (CHPT), a China Star Point-to-Point Interface (CSPI), a Clock Embedded Point-to-Point Interface (CMPI) and a Clock Embedded Differential Signal (CEDS) interface (see par 0060; discloses The interface board 10 of the present embodiment converts the image information supplied from the image supply device into the image information compliant with the TMDS (transition minimized differential signaling) transmission protocol, and then outputs the result to the image information input section 46 from the connection terminal 17. It should be noted that since the DVI standard and the HDMI standard are the standards adopting the TMDS transmission protocol as the transmission protocol, it is not substantively necessary to perform the conversion of the image information input to the DVI terminal 15 and the HDMI terminal 16 in the interface board 10 illustrated in FIG. 3 and FIG. 4,; see par 0068; see https://en.wikipedia.org/wiki/Unified_Display_Interface describes; Unified Display Interface (UDI) was a digital video interface specification based on Digital Visual Interface (DVI). It was intended to be a lower cost implementation while providing compatibility with existing High-Definition Multimedia Interface (HDMI) and DVI displays).

	With respect to claim 10, Furihata discloses wherein the acquiring a type identification signal and identifying a P2P interface type according to the type identification signal, comprises: acquiring a direct current (DC) voltage level data transmitted by a predetermined pin; and comparing the DC voltage level data with a preset value stored in advance to identify the P2P interface type corresponding to the DC voltage level data; wherein the DC voltage level data is the type identification signal (see par 0074; discloses The notification section 24 notifies the control section 40 of the projector 1 of connection information and type information via the image information input section 46. Specifically, the notification section 24 outputs a predetermined bit as the connection information to thereby notify the control section 40 of the fact that the interface board 10 is appropriately connected to the projector 1 (the connection terminal 6); see par 0123; discloses it is possible for the control section 40 to detect the interface board 10 having newly been connected this time, namely the interface board 10 having newly been connected in the standby state or the power OFF state before the current startup by comparing the connection state between last time and this time).

	
	With respect to claim 13, Furihata discloses wherein the acquiring a type identification signal and identifying a P2P interface type according to the type identification signal, comprises: acquiring the type identification signal stored in a predetermined memory; identifying the P2P interface type according to the type identification signal (see par 0123; discloses it is possible for the control section 40 to recognize the connection state of the interface board 10 at the previous startup based on the interface board information stored in the storage section 41).

	With respect to claim 14, Furihata discloses wherein the predetermined memory is a flash memory, and the type identification signal is transmitted through a serial peripheral interface (SPI) (see par 0055; discloses The storage section 41 is configured including memory devices such as a random access memory (RAM) and a read only memory (ROM). The RAM is used for temporary storage of a variety of types of data, and the ROM stores the control program, control data and so on for controlling the operation of the projector 1; see par 0068; discloses the interface board 10a, namely one of the interface boards 10, is provided with one DVI terminal 15 and two HDMI terminals 16 as the input terminals, and the interface board 10b, namely the other of the interface boards 10, is provided with four SDI (serial digital interface) terminals 20 as the input terminals).

	With respect to claim 15, Furihata discloses wherein the predetermined memory is an electrically erasable programmable read-only memory (EEPROM), and the type identification signal is transmitted through an inter-integrated circuit (IIC) interface ((see par 0055; discloses The storage section 41 is configured including memory devices such as a random access memory (RAM) and a read only memory (ROM). The RAM is used for temporary storage of a variety of types of data, and the ROM stores the control program, control data and so on for controlling the operation of the projector 1). Par 0063; discloses the image information input section 46 and the image information processing section 47 can be constituted by one processor or a plurality of processors and so on, or can also be constituted by a dedicated processing device such as an ASIC (application specific integrated circuit) or an FPGA (field programmable gate array) ; see par 0072 as well).
Allowable Subject Matter
7.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624